The State of TexasAppellee/s




                              Fourth Court of Appeals
                                        San Antonio, Texas
                                                May 8, 2014

                                             No. 04-14-00321-CR

                                              Richard OCHOA,
                                                  Appellant

                                                     v.

                                         THE STATE OF TEXAS,
                                               Appellee

                         From the 186th Judicial District Court, Bexar County, Texas
                                      Trial Court No. 2014CR0784W
                               Honorable Maria Teresa Herr, Judge Presiding

                                               O R D E R
         A Trial Court’s Certification of Defendant’s Right of Appeal has been filed in this appeal in
which the trial court judge certifies that the underlying criminal case “is a plea-bargain case, and the
defendant has NO right of appeal.” It is therefore ORDERED that the trial court clerk file an electronic
clerk’s record within ten days from the date of this order containing the following documents:

        1.      All pre-trial orders and the related pre-trial motions;

         2.      The Court Admonishments, the Waiver, Consent to Stipulation of Testimony and
Stipulations, and all other documents relating to the defendant’s plea bargain;

        3.      The judgment;

        4.      All post-judgment motions and orders;

        5.      The notice of appeal;

        6.      The Trial Court’s Certification of Defendant’s Right of Appeal; and

        7.      The criminal docket sheet.

All other appellate deadlines are suspended pending further order of this court. The clerk of this court is
ORDERED to send a copy of this order to the attorneys of record, the trial court clerk, and the court
reporter(s) responsible for preparing the reporter’s record in this appeal.

                                                           _________________________________
                                                           Catherine Stone, Chief Justice

        IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court on this 8th
day of May, 2014.

                                                           ___________________________________
                                                           Keith E. Hottle
                                                           Clerk of Court